Title: From Thomas Jefferson to Samuel Brown, 25 March 1798
From: Jefferson, Thomas
To: Brown, Samuel


          
            Dear Sir
            Philadelphia Mar. 25. 98
          
          You were a witness, before you left our side of the continent, to the endeavors of the tory party among us, to write me down as far as they could find or make materials. ‘Oh! that mine enemy would write a book!’ has been a well known prayer against an enemy. I had written a book, and it has furnished matter of abuse for want of something better. mr Martin’s polite attack on the subject of Cresap & Logan, as stated in the Notes on Virginia, had begun before you left us. it has continued & still continues; tho’ after the perusal of the first letter had shewn me what was to be the style of those subsequent, I have avoided reading a single one. a friend of mine having wished for a general explanation of the foundation of the case of Logan, I wrote him a letter of which I had a few copies printed, to give to particular friends for their satisfaction, & on whom I could rely against the danger of it’s being published. I inclose you a copy as well for these purposes, as that I think it may be in your power to obtain some information for me. indeed I suppose it probable that General Clarke may know something of the facts relative to Logan or Cresap. I shall be much obliged to you for any information you can procure on the subject. you will see by the inclosed in what way I mean to make use of it. I am told you are preparing to give us an account of the General, which for it’s matter I know, & for it’s manner I doubt not, will be highly interesting. I am in hopes, in connecting with it some account of Kentucky, that your information & his together will be able to correct and supply what I had collected relative to it in a very early day. indeed it was to Genl. Clarke I was indebted for what degree of accuracy there was in most of my statements. I wish you to attend particularly to the overflowage of the Missisipi, in which I have been accused of error. present me affectionately to the General, & assure him of my constant remembrance & esteem: and accept yourself salutations & sentiments of sincere attachment from Dear Sir
          Your friend & servt
          
            Th: Jefferson
          
        